Citation Nr: 0839707	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  03-35 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hallux vulgus, left foot.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a gunshot wound, left foot, with non-united 
fractures of the second, third, and fourth metatarsals with 
loss of muscle, tendons, and nerves.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a disability rating in excess of 10 
percent for residuals of a gunshot wound, left foot, and a 
June 2005 rating decision which granted an evaluation of 10 
percent for hallux valgus, left foot.  The veteran's claims 
file has since been transferred to the RO in Muskogee, 
Oklahoma.

The veteran's disability rating for residuals of a gunshot 
wound, left foot, was increased to 30 percent via a May 2003 
rating decision.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that prior to the adjudication of the issues 
on appeal, additional development is needed.  

The veteran filed a claim for an increased rating for 
residuals of a gunshot wound, left foot, in July 2002.  In 
September 2006, the veteran was afforded a VA examination to 
assess the severity of his service-connected disability.  The 
examiner noted pain with activity subjectively measured at 8-
9/10, aggravated by standing for 10 minutes, walking 50 
yards, walking up stairs, or driving.  Although the veteran 
was provided with special shoes, he maintained that they did 
not help.  The veteran was ultimately diagnosed with a 
gunshot wound of the left foot with a non-united fracture of 
the left second and third metatarsal with foot pain and 
decreased range of motion.  The examiner further noted that 
the veteran's disability was moderate, with progression.

The veteran's gunshot wound disability is currently rated at 
30 percent disabling under 38 C.F.R. § 4.72, Diagnostic Code 
5283.  Under that code, a higher rating of 40 percent is 
available only with actual loss of the foot.  In an October 
2008 Appellant's Brief, the veteran contended, through his 
representative, that his disability had worsened and met the 
criterion of actual loss.  The veteran's representative 
further noted that that the September 2006 VA examiner 
characterized the veteran's disability as progressive.  

The Board notes that VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
This duty to assist includes the conduct of a thorough and 
contemporaneous medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Under the circumstances, the Board 
finds that VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his service-connected gunshot wound of the left foot.  

Regarding the claim for a higher initial rating for hallux 
valgus, regulations enacted under the Veterans Claims 
Assistance Act of 2000 (VCAA) require VA to notify claimants 
and their representatives of any information that is 
necessary to substantiate a claim for benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159(b), 3.326(a) (2008).  The Court has held that this 
notice must be provided to a claimant prior to an initial, 
unfavorable decision on a claim for VA benefits by any VA RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(c).  

The veteran's claim for an initial rating in excess of 10 
percent for hallux valgus was denied in an April 2007 
supplemental statement of the case (SSOC), however he has not 
received any VCAA notice to date with regard to hallux 
valgus. The Board observes that the veteran has asserted that 
his current symptomatology warrants a higher evaluation than 
the ratings schedule will allow and he feels that an extra-
schedular rating should be awarded under 38 C.F.R. § 
3.321(b)(1).  On remand, the veteran must be afforded notice 
as required per the VCAA, to include the criteria necessary 
to warrant extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2008); 
and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) are fully met.  The notice 
should include all pertinent criteria for 
the award of extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2008).  

2.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to assess the current severity 
of his service-connected residuals of a 
gunshot wound and hallux valgus, left 
foot.  The claims folder must be made 
available to the examiner for review for 
the examination and the examination report 
must indicate whether such review was 
accomplished. 

The examination must include range of 
motion findings, and any other test deemed 
necessary by the examiner.  The examiner 
is asked to identify and describe any 
current left foot symptomatology, 
including any functional loss associated 
with either service-connected disability.  
The examiner should also describe the 
impact of the veteran's disabilities, to 
include the residuals of a gunshot wound 
and hallux valgus, on his activities of 
daily living as well as employment.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering all applicable rating 
criteria.  If either disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative an SSOC and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




